Citation Nr: 1317657	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  13-03 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred for treatment at a non-VA medical facility on April 4, 2012.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred for treatment at a non-VA medical facility in 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1954 until June 1958 and from July 1958 until February 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2012 determination from the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.

The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred for treatment at a non-VA medical facility in 2010 is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the VAMC in Gainesville, Florida via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for anxiety reaction with depression, currently evaluated as 100 percent disabling; coronary artery disease, currently evaluated as 60 percent disabling; prostate cancer, currently evaluated as 40 percent disabling; diabetes mellitus, type II, currently evaluated as 20 percent disabling; peripheral neuropathy of the left upper extremity, currently evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, currently evaluated as 20 percent disabling; peripheral neuropathy of the right upper extremity, currently evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling; bilateral hearing loss, currently evaluated as noncompensable; erectile dysfunction, currently evaluated as noncompensable; and cerebrovascular accident, currently evaluated as noncompensable.  The combined rating was 100 percent and the Veteran is also in receipt of special monthly compensation under 38 U.S.C.A. §§ 1114(k) and (s). 

2.  The Veteran received medical treatment for nausea, vomiting, diarrhea and weakness at Ocala Regional West Marion Hospital on April 4, 2012.  He was diagnosed with gastritis and constipation.

3.  A prudent layperson would believe the symptoms the Veteran experienced prior to hospitalization were emergent in nature.

4.  VA facilities were not feasibly available considering the urgent nature of the Veteran's symptoms, as well as the significant distance involved to reach the nearest VAMC in Gainesville, Florida. 


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred on April 4, 2012, at Ocala Regional West Marion Hospital have been met. 38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.130, 17.1002 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Significantly, this claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  There is caselaw to the effect that the VCAA and its implementing regulations do not apply in this matter. See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), however, although not explicitly so finding, the Court appeared to assume the VCAA applies to a Chapter 17 claim (but then held that the failure to comply with the VCAA notice requirements in that case was non-prejudicial).  Regardless, the Board finds that adequate notice has been provided and the Veteran has had a fair opportunity to present arguments and evidence in support of this claim.  Indeed, a December 2012 letter, sent prior to adjudication of the claim, advised the Veteran of the criteria needed to substantiate his claim.  Additionally, the statements of the Veteran and his spouse demonstrated an actual knowledge of what evidence is required to establish entitlement to payment or reimbursement of unauthorized medical expenses.  For example, the June 2012 statement of the Veteran's spouse lists the criteria required for reimbursement to be granted.  In sum, the Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

As for a duty to assist, the Board is satisfied that any VA duty to assist has been met as all pertinent private hospitalization records were submitted or obtained.  Pertinent VA records have also been obtained.  Given the results favorable to the Veteran, further development would not result in a more favorable result for the Veteran, or be of assistance to this inquiry.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Merits of the Claim

The basic facts in this case are not in dispute.  On April 4, 2012, the Veteran called VA with a complaint of numbness of the fingers and toes and slurred speech.  He reported he had not slept the prior night and felt "very strange."  The note indicated that the concern was spinal stenosis or spinal cord tumor and the recommendation was for the Veteran to follow up at an emergency room.  The Veteran was instructed that the call was not an authorization for VA payment and also was informed that the hospital should contact the nearest VA facility for transfer upon stabilization.  The nurse instructed the Veteran to call fee-basis and request assistance with the bill within 72 hours.    

The Veteran presented at Ocala Regional West Marion Hospital (hereinafter Ocala) on April 4, 2012, with complaints of nausea, vomiting, diarrhea, and weakness for 2 days.  He described weakness and lethargy.  He reported chronic left leg weakness due to prior cerebrovascular accident.  He denied any recent trauma.  Review of symptoms reflected weakness, nausea, vomiting, diarrhea, problems urinating, tingling and numbness of both legs, and difficulty walking.  The clinical impression was constipation and gastritis.  A computed tomography (CT) scan of the abdomen reflected probable constipation and possible reactive ileus.  The Veteran was provided medication and the discharge instructions reflected the diagnoses were constipation and gastritis.  

VA denied reimbursement for the care provided on April 4, 2012, on the basis that the care was not emergent in nature and the Veteran has appealed the decision seeking reimbursement of these expenses. 

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52. 

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Additionally, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where: 

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120. 

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993). 

Emergency treatment is defined as medical care or services that are furnished when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725 (f)(1); 1728(c)(giving "emergency treatment" the same meaning as provided in 1725(f)(1));38 C.F.R. § 17.120, 17.1002; see Swinney v. Shinseki, 23 Vet. App. 257, 263 (2009).  The standard for emergency treatment would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possess an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  "Emergency treatment" includes treatment rendered until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1)(C).  

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available. 38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated. Id.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities. 38 C.F.R. § 17.130.

In this case, the record shows the Veteran has a service-connected disability rated totally disabling.  Specifically, he has been evaluated as 100 percent disabled for anxiety reaction since May 1980.  As he has a total service-connected disability that is reasonably certain to continue throughout his life, treatment for unauthorized medical expenses for any disability is eligible for reimbursement for emergency medical expenses provided the other criteria have been met.  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 4.15.  The record reflects that the Veteran lives in Dunnellon, Florida, which is approximately 46 miles from the closest VA Medical Center located in Gainesville, Florida and approximately 25 miles from Ocala Hospital.   See, e.g., Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Generally observing that tribunals may take "judicial notice" of information which is not subject to reasonable dispute).

The question in this case is whether the Veteran's symptoms at the time he sought care on April 4, 2012, were emergent in nature.  In evaluating whether a prudent layperson would consider the treatment emergent, both medical and lay evidence may be considered.  Swinney, 23 Vet. App. at 267.  The Court has further explained that a medical determination made in hindsight is not dispositive of whether the claimant is eligible for reimbursement under section 1725.  Swinney v. Shinseki, 23 Vet. App. at 265.    

Evaluating the evidence in light of the above criteria reflects that a prudent layperson would believe the Veteran's medical condition was emergent.  In his May 2012 notice of disagreement the Veteran explained that he had been vomiting all day and night and was advised to go to the ER.  The Veteran's spouse submitted a statement in June 2012 in which she explained that the Veteran was throwing up all night and was getting weaker.  She feared he was dehydrated and in light of his other health issues she could not care for him.  As she was uncertain what to do they went to the ER.  The Veteran and his spouse provided competent and credible evidence of the length and severity of the Veteran's symptoms on April 4, 2012.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, VA outpatient treatment records on April 4, 2012, reflect that VA felt the reported symptoms of numbness, slurring speech and feeling "strange" were urgent and advised the Veteran to go to the emergency room.  While the diagnosis ultimately rendered was not for an emergency condition, the Board finds that from the perspective of the Veteran, a prudent layperson at the time the event was happening would have reasonably believed that a medical emergency was taking place.  

With respect to the issue of whether VA facilities were feasibly available, in light of the inaccessibility of VA emergency room type care for over 46 miles from the Veteran's residence in contrast to the 25 miles to Ocala, the Board finds that a VA medical facility was not feasibly available for the emergency needs of the Veteran at that time and an attempt to use it beforehand would not have been reasonable.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the requirements for payment or reimbursement for unauthorized medical treatment furnished by Ocala on April 4, 2012, under 38 U.S.C.A. § 1728 , have been met.


ORDER

Reimbursement for claimed expenses incurred in connection with unauthorized private medical treatment incurred on April 4, 2012, is granted. 


REMAND

Concerning the issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred for treatment at a non-VA medical facility in 2010, further development is necessary.  

Specifically, the record includes an October 2010 statement of the Veteran that he received the August 2010 letter and "must appeal your decision."  The Veteran continued to explain that he was brought to the hospital emergency room by ambulance and was incoherent and did not know who called 911.  The Veteran reported that he instructed his wife to call VA tel-care before any decision is made to his admittance but was very ill and a diagnosis and treatment by the emergency room doctor were made.  Also of record is a December 2010 letter from the St. Petersburg, Florida RO explaining they received a NOD dated October 2010 but as they had not sent any letters to the Veteran in August 2010, they forwarded the NOD to the VA Medical Center for appropriate action.  

Under 38 C.F.R. § 20.201, a Notice of Disagreement need not contain specific language and only needs to show terms that can be reasonable construed as a disagreement with the rating decision.  In this case, the Board finds the October 2010 statement clearly reflects disagreement with the August 2010 decision.  The claims file does not contain any Statement of the Case (SOC) for the issue and the Board must therefore remand it for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The AOJ should issue a statement of the case that addresses the issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred for treatment at a non-VA medical facility in 2010.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


